DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments filed 25 June 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.  Claims 1-25 have been canceled.  Claim 26 is pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (Fluorescence Polarization Assay for Detection of Burcella abortus Antibodies in Bulk Tank Bovine Milk Samples, 2002) in view of Heiman et al. (US 5,262,333) further in view of O’Connell et al. (Journal of Dairy Research, 2006) and Trapiella-Alfonso et al. (Biosensors and bioelectronics, 2011).
Gall et al. teach a method of treating and testing a sample comprising an analyte, the method comprising:
treating the sample to reduce riboflavin-dependent autofluroescence in the sample (pg. 1359, left column, 1st paragraph);
th paragraph, milk test samples were treated with 10 µL of 1-g/ml of citric acid, resulting in the precipitation of casein, fat in the milk sample is congealed and therefore coagulated and the resulting skim milk sample is dispensed, which indicates removal of the coagulated casein from the sample), wherein the solvent is added to the sample in an amount sufficient to maintain the analyte in the sample (analyte is present milk sample after solvent addition, pg. 1357, left column, Milk treatment and bmFPA, 5th paragraph);
adding a tracer to the sample (fluorescein isothiocyanate added to the sample, pg. 1357, right column, 1st paragraph); and
detecting fluorescence from the tracer in the sample, wherein the detected fluorescence indicates an amount of analyte in the sample (pg. 1357, Milk treatment and bmFPA, left column, 5th paragraph and right column, 1st paragraph), wherein the sample comprises a milk product (positive, negative and control milk samples, pg. 1357, left column, 2nd-4th paragraphs), the clarifying further comprising removing lipid from the sample (fat in the milk sample is congealed and the resulting skim milk sample is dispensed, which indicates removal of lipid from the sample, pg. 1357, left column, 5th paragraph) and the clarifying generates a milk serum form of the sample (resulting skim milk is a milk serum since the casein and fat has been removed, pg. 1357, left column, 5th paragraph).

Heiman et al. teach elimination of potential fluorescence interference from riboflavin, which is found in milk, in a sample by adding a riboflavin binding protein directly to a sample to bind riboflavin present in the sample (col. 4, line 64-col. 5, line 9) and detection performed in the presence of riboflavin binding protein added to the sample (detection with riboflavin binding protein present before and after tracer has been added indicates fluorescence polarization measurement performed in the presence of riboflavin binding protein, col. 20, lines 14-25), in order to eliminate fluorescence interference in a fluorescent polarization assay (col. 4, lines 29-31 and col. 5, lines 6-7).
O’Connell et al. teach a method of treating a milk sample with an acidic preparation or addition of ethanol, an alcohol that is a non-aqueous polar solvent (pg. 312, column spanning right and left paragraphs) and coagulating casein in the sample comprising adding a rennet to the sample in an amount sufficient to coagulate the casein (pg. 314, Results section; casein is coagulated which indicates the amount of rennet added to the sample is sufficient to coagulate the casein), wherein the non-aqueous polar solvent, ethanol, is added to the sample at a final concentration of 10% v/v and 20% v/v, which is encompassed by the recited range of about 10% to about 50% v/v (pg. 314, Results section, Influence of ethanol on rennet-induced coagulation of milk section) and coagulating is conducted in the presence of the alcohol (pg. 314, Influence of ethanol on rennet-induced coagulation of milk section), in order to precipitate casein with rennet with reduced amount of rennet induced proteolytic activity (pg. 314, Results, Influence of ethanol on the proteolytic activity of chymosin section).
Trapiella-Alfonso et al. teach a fluorescent immunoassay for detection of progesterone in a milk sample (pg. 4754, left column, third paragraph), in order to provide quantitative determination of progesterone in milk (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the treatment for reducing riboflavin dependent autofluorescence in the method taught by Gall et al., adding a riboflavin binding protein as taught by Heiman et al., in order to eliminate fluorescence interference from riboflavin in a fluorescent polarization assay (Heiman, col. 4, lines 29-31 and col. 5, lines 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the adding a solvent to the sample and coagulating casein in the sample in the method of Gall et al. in view of Heiman et al., adding an ethanol (alcohol and a non-aqueous polar solvent), to the sample and adding a rennet to the sample in an amount sufficient to coagulate the casein as taught by O’Connell et al., in order to provide faster coagulation times (O’Connell, pg. 314, right column, first paragraph) by enhancing the secondary stage of rennet-induced coagulation (pg. 316, left column, last paragraph).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect as the analyte in the method of Gall et al. in view of Heiman et al. further in view of O’Connell et al., progesterone as 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Gall and O’Connell are similarly drawn to precipitation of caseins from a milk sample using an acidic treatment.  Gall and Heiman are similarly drawn to reducing fluorescence in a sample due to riboflavin in a fluorescence polarization assay.  Gall and Trapiella-Alfonso are similarly drawn to fluorescent detection of an analyte in a milk sample.

Response to Arguments
Applicant’s arguments filed 25 June 2021, with respect to the rejection(s) of claim(s) 26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited O’Connell et al. teaching reduced coagulation times when 10% and 20%v/v of ethanol is added to rennet-induced coagulation of milk.

Conclusion
	The claim is not allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1641